ACCEPTED
                                                                                    03-13-00286-CV
                                                                                            6339267
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/3/2015 10:17:43 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                           No. 03-13-00286-CV
                                                                   FILED IN
                    In the Third Court of Appeals           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            8/3/2015 10:17:43 PM
                                Austin, Texas                 JEFFREY D. KYLE
                                                                    Clerk


                        RICHARD PATRICK FAGERBERG,

                                   Appellant
                                      V.

    STEVE MADDEN, LTD., SXSW, INC., AND W3 EVENT SPECIALISTS, INC.,

                                   Appellees


                 APPEAL FROM CAUSE NO. D-1-GN-13-000933
               261ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                    HON. SUZANNE COVINGTON PRESIDING


    MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
 REHEARING AND/OR MOTION FOR EN BANC RECONSIDERATION
     REGARDING APPELLEE W3 EVENT SPECIALISTS, INC.


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant Richard Patrick Fagerberg files this motion requesting a 30-day

extension of time for filing any motion for rehearing or motion for en banc

reconsideration with respect to Appellee W3 Event Specialists, Inc. only.

Appellant respectfully shows:
      1.     On July 3, 2015, this Court issued an opinion and judgment affirming

the trial court’s summary judgments favoring all three appellants. By rule, any

motion for rehearing or for en banc reconsideration was originally due on July 20,

2015. Appellant files this motion within 15 days of that date.

      2.     Appellant requests a 30-day extension, or until August 19, 2015, for

filing any motion for rehearing motion or for en banc reconsideration with respect

to Appellee W3 Event Specialists, Inc. only. Appellant has requested no previous

extensions of this deadline.

      3.     As grounds, Appellant states that he is carefully considering his

options and need additional time to determine whether to pursue rehearing or en

banc reconsideration in this Court.

      4.     The demands of other cases prevented completion of any such

motions by the original deadline. More specifically, the undersigned has been

occupied with the following matters since the Court released its opinion:

             • finalizing and filing a petition for review in Tom Bennett and
               James B. Bonham Corp. v. Larry Wayne Grant, No. 15-0338 in the
               Supreme Court of Texas;

             • preparing and filing cross-appellant’s reply brief in Microsoft
               Corp. v. Michael Mercieca, No. 14-15-00024-CV in the Fourteenth
               Court of Appeals;

             • preparing a reply in support of relator’s mandamus petition in In re
               Brad Haskins and Sue Miller, No. 03-15-00406-CV before this
               Court;



                                         2
             • appearing as lead counsel and preparing a motion for rehearing on
               behalf of the real party in interest in In re Seton Northwest
               Hospital, et al., No. 03-15-00269-CV before this Court; and

             • preparing and filing an amended plea to the jurisdiction and a
               motion to compel arbitration and attending hearings in North
               Austin Muslim Community Center, Inc. v. Professional StruCIVIL
               Engineering, Inc. and Mirza Tahir Baig, No. D-1-GN-15-001715
               in the 345th Judicial District Court of Travis County, Texas;

In addition, the undersigned was on a family trip out of state from July 21 through

July 28 and will be out of the office at a conference and on vacation from August

6, through August 17, 2015.

                          CONCLUSION AND PRAYER

      Appellant respectfully requests that the Court grant this motion, thus making

any motion for rehearing or motion for en banc reconsideration against Appellee

W3 Event Specialists, Inc. due on August 19, 2015. Appellant requests all other

appropriate relief to which he is entitled.




                                              3
                                    Respectfully submitted,

                                    SMITH LAW GROUP LLLP
                                    /s/D. Todd Smith
                                    D. Todd Smith
                                    State Bar No. 00797451
                                    todd@appealsplus.com
                                    1250 Capital of Texas Highway South
                                    Three Cielo Center, Suite 601
                                    Austin, Texas 78746
                                    (512) 439-3230
                                    (512) 439-3232 (fax)

                                    Counsel for Appellant
                                    Richard Patrick Fagerberg

                    CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with John Dailey, lead appellate counsel for Appellee W3 Event

Specialists, who informed me that any extension of time to file these motions

would be opposed.

                                    /s/D. Todd Smith
                                    D. Todd Smith




                                       4
                         CERTIFICATE OF SERVICE

      On August 3, 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service, e-mail, and/or mail to:

      Steven J. Knight
      CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & AUGHTRY
      1200 Smith Street, Suite 1400
      Houston, Texas 77002-4496
      Counsel for Appellee Steve Madden, Ltd.

      Peter D. Kennedy
      GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
      401 Congress Avenue, Suite 2200
      Austin, Texas 78701
      Counsel for Appellee SXSW, Inc.

      John T. Dailey
      ALLEN, STEIN & DURBIN, P.C.
      6243 IH-1 0 West, 7th Floor
      P. O. Box 101507
      San Antonio, Texas 78201
      Counsel for Appellee W3Event Specialists, Inc.


                                       /s/D. Todd Smith
                                       D. Todd Smith




                                          5